DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-12, in the reply filed on 04 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 March 2022.
Claim Objections
Claim 7 is objected to because of the following informalities: 
The claim incorporate by reference FIGS 5-8. 
As discussed in MPEP § 2173.05(s), “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tee et al. (Tunable Flexible Pressure Sensors using Microstructured Elastomer Geometries for Intuitive Electronics).
Regarding claim 1, Tee discloses a method for preparing a capacitive pressure sensor,
the sensor comprising a pair of conductive plate layers and a dielectric layer disposed therebetween (FIG. 5B), the dielectric layer comprising a dielectric polymer formed with a polymerization mixture fluid, 
wherein the method comprises placing the polymerization mixture fluid over a mold surface having a first three dimensional pattern thereon to form the dielectric polymer,
thereby forming a second three dimensional pattern on a surface of the dielectric polymer complementary to the first three dimensional pattern (pp. 5429-5430, 5433; FIG. 3, § 2.2. Design and Fabrication of the Microstructures, § 4. Experimental Section).  
Regarding claim 5, Tee discloses one of the first and second three dimensional patterns comprises a plurality of pyramidal projections extending substantially normal to the mold surface or the surface of the dielectric polymer, and the other one of the first and second three dimensional patterns is shaped for forming the pyramidal projections (pp. 5429-5430; FIG. 3-4).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tee et al. (Tunable Flexible Pressure Sensors using Microstructured Elastomer Geometries for Intuitive Electronics) in view of Grzybowski et al. (Elastomeric optical elements with deformable surface topographies: applications to force measurements, tunable light transmission and light focusing).
Regarding claim 2, Tee discloses the dielectric polymer comprises a crosslinked polydimethylsiloxane polymer, and the polymerization mixture fluid comprises a pre- polymer mixture comprising at least one or more silicon monomers, and a crosslinking agent selected for crosslinking a linear polydimethylsiloxane polymer to form the crosslinked polydimethylsiloxane polymer (p. 5433; § 4. Experimental Section). Tee suggests 5:1 PDMS to crosslinking agent for the sensor and 10:1 PDMS to crosslinking agent for the soft mold (p. 5433; § 4. Experimental Section).
Tee does not appear to expressly disclose the weight ratio of the pre-polymer mixture to the crosslinking agent in the polymerization mixture fluid is between about 10:1 and about 30:1.
However, Grzybowski discloses a method of forming a similar PDMS force sensor by replica molding (title/abstract) with a 10:1 PDMS/crosslinking agent (p. 82 § 2.1. Fabrication of optical elements).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tee to include the ratio of Grzybowski, because such a composition could be used in the Tee process with expected results.
Regarding claim 3, Tee discloses curing the polymerization mixture fluid over the mold surface (p. 5433; § 4. Experimental Section). Grzybowski suggests a curing temperature between of 60° C. for 2 hours (p. 82 § 2.1. Fabrication of optical elements), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 4, Tee suggests degassing the polymerization mixture fluid in a vacuum desiccator prior to said curing the 2polymerization mixture fluid, and after said curing the polymerization mixture fluid, the method further comprises removing or peeling the dielectric polymer from the mold surface (p. 5433; § 4. Experimental Section).
Regarding claim 6, Grzybowski suggests each pyramidal projection has a generally triangular pyramid shape having a peak, wherein a peak height of the triangular pyramid shape is about 70 µm (FIG. 2) which is on the order of and approaches the claimed range of between about 80 µm and about 160 µm (MPEP § 2144.05), a base width of the triangular pyramid shape is about 150 µm (FIG. 2) which overlaps the claimed range of between about 160 µm and 240 µm (MPEP § 2144.05), and/or a distance between two said triangular pyramid shapes is about 150 µm (FIG. 1-2) which overlaps the claimed between about 160 µm and 240 µm (MPEP § 2144.05).
Regarding claim 7, Grzybowski suggests one of the first and second three dimensional patterns is substantially shaped as shown in figures 5 and 6, and the other one of the first and second three dimensional patterns is substantially shaped as shown in Figures 7 and 8 (FIG. 1).
Regarding claim 8, Grzybowski suggests that the mold surface is provided by an adhesive tape having the first three dimensional pattern thereon (p. 82 § 2.1. Fabrication of optical elements). The skilled artisan would recognize that the use of an adhesive tape as the master would require dissolving or removing an adhesive portion of the adhesive tape prior to said placing the 3polymerization mixture fluid over the mold surface.  
Regarding claim 9, Tee suggests the mold surface is provided by a polymeric mold formed by placing a second polymerization mixture fluid over a silicon master having a third three dimensional pattern thereon, wherein the third three dimensional pattern is shaped for forming the first three dimensional pattern (p. 5433; § 4. Experimental Section). Grzybowski suggest a master being an adhesive tape (p. 82 § 2.1. Fabrication of optical elements).  The skilled artisan would recognize that the use of an adhesive tape as the master would require dissolving or removing an adhesive portion of the adhesive tape prior to said placing the 3polymerization mixture fluid over the mold surface.  
Regarding claim 10, Grzybowski suggests a curing temperature between of 60° C. for 2 hours (p. 82 § 2.1. Fabrication of optical elements), which overlaps the claimed range (MPEP § 2144.05). Tee suggest vapor treating the PDMS soft mold with tridecafluoro-1,1,2,2,-tetrahydrooctyl trichlorosilane, a tricholoro-fluorosilane (pp. 5429-5430, 5433; FIG. 3, § 2.2. Design and Fabrication of the Microstructures, § 4. Experimental Section); that suggests the claimed perfluorooctyltrichlorosilane (MPEP § 2144.09). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tee et al. (Tunable Flexible Pressure Sensors using Microstructured Elastomer Geometries for Intuitive Electronics) as applied to claim 1 above, further in view of Zhu et al. (US 2016/0334919 A1) and Choong et al. (Highly Stretchable Resistive Pressure Sensors Using a Conductive Elastomeric Composite on a Micropyramid Array).
Tee discloses electrodes arranged in a cross-bar array with the microstructures sandwiched in between (p. 5433; § 4. Experimental Section) which is equated with the claimed orthogonally coupled conductive layers with parallel elongated conductive tapes.
Tee does not appear to expressly disclose PDMS conductive plates coated with poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) and plasma sealing the dielectric layer to the conductive plate layers.
However, Zhu discloses a pressure-sensitive film (title/abstract) which includes a plasma sealed a thin dieletric layer between poly(3,4-ethylenedioxythiophen):poly(4-styrenesulfoate) (PEDOT:PSS) (¶ 35).
Further, Choong discloses a stretchable pressure sensor (title/abstract) wherein replica molded PDMS micro-pyramid array is coated with poly(3,4-ethylenedioxythiophen):poly(4-styrenesulfoate) (PEDOT:PSS) (FIG. 1a; pp. 3451-3451). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tee to include the PDMS conductive plates coated with PEDOT:PSS of Zhu and Choong, because such PDMS/PEDOT:PSS conductive layers are elastic and allow for the creation of wholly stretchable pressure sensors in a manner known in the art with expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742